Citation Nr: 1545057	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-18 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for left knee osteoarthritis.

3.  Entitlement to service connection for right shoulder degenerative changes.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for spondylolisthesis of L5-S1.

6.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides and/or asbestos.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.  He had subsequent service in the Army Reserve and National Guard of Virginia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has arthritis, which could have been caused by "19 months in the mountains of Germany," including "being out in the weather."  He also described being thrown backwards off a truck with an M-14 on his shoulder.  Regarding a claimed skin disorder, the Veteran asserts that he may have been exposed to chemicals, including Agent Orange and/or asbestos, during his duties in Germany as a military police officer on a tower overlooking two high fences. 

In his March 2010 claim for service connection and his March 2011 notice of disagreement with the denial of his claims, the Veteran indicated he had applied for and received disability benefits from the Social Security Administration (SSA) around 2006.  However, his employer told him that he would have to work full-time to keep his job.  As a result, he apparently incurred an overpayment by the SSA Administration because he was working.  Where VA has actual notice of the existence of records held by the SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The SSA records have not been obtained, but may be pertinent to the service connection claims on appeal.  These records, as well as updated VA treatment records, should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records from the Social Security Administration, including all associated medical records.

2.  Obtain all treatment records from the Salem VA Medical Center (VAMC) and related clinics dated prior to December 2002 and since June 2011.

3.  After completion of the above, and any additional development deemed necessary, re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

